COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                §

  TIMOTHY MURRAY,                               §              No. 08-16-00186-CR

                        Appellant,              §                Appeal from the

  v.                                            §              299th District Court

  THE STATE OF TEXAS,                           §            of Travis County, Texas

                         State.                 §           (TC# D-1-DC-15-203175)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion to reconsider the motion to supplement

Appellant’s brief. The motion to reconsider is GRANTED. The Appellant’s second supplemental

brief, which consists of pages 8 through 16 of the supplemental brief submitted to the Court on

August 15, 2017, has this day been filed.

       Further, the State’s supplemental brief in response to Appellant’s second supplemental

brief, if any, shall be due October 15, 2017.

                IT IS SO ORDERED this 15th day of September, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.